DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 04/19/2022. The objections to the drawings and specification have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1 and 3-20 remain pending for consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US. 20130098091A1, herein after referred to as Stephens) in view of Bauman et al. (5953929, herein after referred to as Bauman).
Regarding claim 1, Stephens teaches a refrigerator appliance defining a vertical direction (see below annotated Fig. of Stephens), the refrigerator appliance (open-front refrigerated case 10 Fig. 1) comprising: a cabinet (see below annotated Fig. of Stephens) defining a food storage chamber (temperature controlled space 12 Fig. 1); an evaporator (cooling element 22 Fig. 1) in fluid communication with the food storage chamber whereby cool dry air flows from the evaporator to the food storage chamber and warm humid air flows to the evaporator from the food storage chamber (cooling system 20 provides cooling to space 12 paragraph [0018]); a meltwater conduit (drain line 32 Fig. 1) in fluid communication with the evaporator downstream of the evaporator whereby the meltwater conduit receives a flow of meltwater from the evaporator (paragraph [0021]); an auxiliary evaporation tray (first receptacle 42 Fig. 3) immediately downstream of the meltwater conduit (Fig. 1) whereby the auxiliary evaporation tray receives the flow of meltwater directly from the meltwater conduit (paragraph [0021]); and a primary evaporation tray (second receptacle 48) downstream of the auxiliary evaporation tray (Fig. 2).

    PNG
    media_image1.png
    663
    714
    media_image1.png
    Greyscale

Stephens teaches the invention as described above but fails to explicitly teach the auxiliary evaporation tray comprising a water trap.
However, Bauman teaches the auxiliary evaporation tray comprising a water trap (water trap 34 Fig. 10) to prevent the flow of warm ambient air (Col. 2 lines27-36 of Bauman).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the evaporation tray of Stephens to include an auxiliary evaporation tray comprising a water trap in view of the teachings of Bauman to prevent the flow of warm ambient air.
Regarding claim 4, the combined teachings teach wherein the auxiliary evaporation tray comprises a plurality of side walls (see below annotated Fig. of Stephens) and a bottom wall (see below annotated Fig. of Stephens), the plurality of side walls and the bottom wall collectively defining an internal volume (see below annotated Fig. of Stephens) of the auxiliary evaporation tray, and wherein the water trap (water trap 34 Fig. 10 of Bauman) is defined within the internal volume of the auxiliary evaporation tray by a partition wall (partition wall 32 Fig. 10 and Col. 4 line 3 of Bauman).

    PNG
    media_image2.png
    312
    579
    media_image2.png
    Greyscale

Regarding claim 5, the combined teachings teach wherein the partition wall is a first partition wall (partition wall 32 Fig. 6 of Bauman), and wherein the water trap is defined within the internal volume of the auxiliary evaporation tray by the first partition wall (Fig. 6 of Bauman), a second partition wall (see below annotated Fig. of Bauman), and two side walls of the plurality of side walls (wall 56 and end 58 Fig. 6 of Bauman).

    PNG
    media_image3.png
    533
    667
    media_image3.png
    Greyscale

Regarding claim 6, the combined teachings teach wherein each sidewall of the plurality of sidewalls defines a height along the vertical direction (Fig. 10 of Bauman), wherein the height of each sidewall of the plurality of sidewalls is equal to the height of every other sidewall of the plurality of sidewalls (Col. 4 lines 34-39 of Bauman), wherein the partition wall defines a second height along the vertical direction (see Fig. 10 of Bauman), and wherein the second height of the partition wall is less than the height of each sidewall of the plurality of sidewalls (Col. 4 lines 34-39  of Bauman).
Regarding claim 7, the combined teachings teach further comprising an overflow conduit (overflow device 44 Fig. 3 of Stephens) extending from the auxiliary evaporation tray to the primary evaporation tray (paragraph [0021] of Stephens).
Regarding claim 8, the combined teachings teach wherein the auxiliary evaporation tray comprises a bottom wall (see below annotated Fig. of Stephens), the overflow conduit comprises an inlet end above (see below annotated Fig. of Stephens) the bottom wall of the auxiliary evaporation tray along the vertical direction (see below annotated Fig. of Stephens), and the overflow conduit extends downward along the vertical direction from the inlet end through the bottom wall of the auxiliary evaporation tray (see below annotated Fig. of Stephens) and to an outlet end below the bottom wall of the auxiliary evaporation tray (the outlet end is not explicitly disclosed, however, it is implied in paragraph [0017] of Stephens).

    PNG
    media_image4.png
    298
    725
    media_image4.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Bauman and in further view of Kyeong-Taek Kim (US5570587, herein after referred to as Kim).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein the meltwater conduit is a tubular conduit extending from the evaporator to a downstream end, and wherein the downstream end of the meltwater conduit is located within the water trap.
However, Kim teaches wherein the meltwater conduit (water outlet pipe 910 Fig. 9) is a tubular conduit (Fig. 9) extending from the evaporator to a downstream end (see below annotated Fig. of Kim), and wherein the downstream end of the meltwater conduit is located within the water trap (see below annotated Fig. of Kim) to direct the meltwater to the water trap.

    PNG
    media_image5.png
    761
    694
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the evaporation tray of the combined teachings to include a meltwater conduit that is a tubular conduit extending from the evaporator to a downstream end, and wherein the downstream end of the meltwater conduit is located within the water trap in view of the teachings of Kim to direct the meltwater to the water trap.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Bauman and in further view of Sang-Uk Kim (5046330, herein after referred to as Sang).
Regarding claim 9, the combined teachings teach the invention as described above but fails to explicitly teach wherein the auxiliary evaporation tray comprises a water trap defined within an internal volume of the auxiliary evaporation tray by a partition wall, the inlet end of the overflow conduit positioned within the internal volume of the auxiliary evaporation tray and outside of the water trap, wherein the partition wall defines a height above the bottom wall of the auxiliary evaporation tray and the height of the partition wall above the bottom wall of the auxiliary evaporation tray is greater than a distance along the vertical direction from the bottom wall of the auxiliary evaporation tray to the inlet end of the overflow conduit.
However, Sang teaches wherein the auxiliary evaporation tray (collection pail 4 Fig. 2) comprises a water trap (collection room 4A Fig. 2) defined within an internal volume of the auxiliary evaporation tray (Fig. 2) by a partition wall (4-1A Fig. 2), the inlet end (see below annotated Fig. of Sang) of the overflow conduit (draining outlet 5 Fig. 1) positioned within the internal volume of the auxiliary evaporation tray (Fig. 2) and outside of the water trap (Fig. 2), wherein the partition wall defines a height above the bottom wall of the auxiliary evaporation tray (Fig. 2) and the height of the partition wall above the bottom wall of the auxiliary evaporation tray is greater than a distance along the vertical direction from the bottom wall of the auxiliary evaporation tray to the inlet end of the overflow conduit (Col. 1 lines 58-68 and Col. 2 lines 47-68) to allow for the excess meltwater to flow into the overflow conduit.

    PNG
    media_image6.png
    323
    770
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the evaporation tray of the combined teachings to include an auxiliary evaporation tray comprising a water trap defined within an internal volume of the auxiliary evaporation tray by a partition wall, the inlet end of the overflow conduit positioned within the internal volume of the auxiliary evaporation tray and outside of the water trap, wherein the partition wall defines a height above the bottom wall of the auxiliary evaporation tray and the height of the partition wall above the bottom wall of the auxiliary evaporation tray is greater than a distance along the vertical direction from the bottom wall of the auxiliary evaporation tray to the inlet end of the overflow conduit in view of the teachings of Sang to allow for the excess meltwater to flow into the overflow conduit.
Regarding claim 10, the combined teachings teach the invention as described above but fails to explicitly teach wherein the auxiliary evaporation tray comprises a plurality of side walls, wherein an angled side wall of the plurality of side walls is oriented at an oblique angle to the vertical direction.
However, Sang teaches wherein the auxiliary evaporation tray comprises a plurality of side walls (see below annotated Fig. of Sang), wherein an angled side wall (part 4-1 Fig. 2) of the plurality of side walls is oriented at an oblique angle to the vertical direction (Fig. 2) to allow for the collected meltwater to reach the overflow conduit.

    PNG
    media_image7.png
    208
    975
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the evaporation tray of the combined teachings to include an auxiliary evaporation tray comprising a plurality of side walls, wherein an angled side wall of the plurality of side walls is oriented at an oblique angle to the vertical direction in view of the teachings of Sang to allow for the collected meltwater to reach the overflow conduit.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Bauman, in view of Sang, and in further view of Verma et al. (US. 20080256974A1, herein after referred to as Verma).
Regarding claim 11, the combined teachings teach wherein the primary evaporation tray (evaporating reservoir 8 Fig. 1 of Sang) is below the auxiliary evaporation tray (collecting pail 4 Fig. 1 of Sang) along the vertical direction (Fig. 1 of Sang).
The combined teachings teach the invention as described but fail to explicitly teach wherein the angled side wall of the plurality of side walls is proximate to and oriented towards a fan of the refrigerator appliance, whereby the angled side wall of the plurality of side walls directs a flow of air from the fan towards the primary evaporation tray.
However, Verma teaches wherein the angled side wall (insulated wall 242 Fig. 5) of the plurality of side walls is proximate to and oriented towards a fan (fan 30 Fig. 5) of the refrigerator appliance, whereby the angled side wall of the plurality of side walls directs a flow of air from the fan towards the primary evaporation tray (Fig. 5 and paragraph [0025]) to allow for the meltwater collected in the primary tray to evaporate.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the evaporation tray of the combined teachings to include an angled side wall of the plurality of side walls that is proximate to and oriented towards a fan of the refrigerator appliance, whereby the angled side wall of the plurality of side walls directs a flow of air from the fan towards the primary evaporation tray in view of the teachings of Verma to allow for the meltwater collected in the primary tray to evaporate.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Bauman and in further view Kim.
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach wherein the meltwater conduit is a tubular conduit extending from the evaporator to a downstream end, and wherein the downstream end of the meltwater conduit is located within the water trap.
However, Kim teaches wherein the meltwater conduit is a tubular conduit (water outlet pipe 910 Fig. 9) extending from the evaporator to a downstream end (see below annotated Fig. of Kim), and wherein the downstream end of the meltwater conduit is located within the water trap (see below annotated Fig. of Kim) to direct the meltwater to the water trap.

    PNG
    media_image8.png
    805
    705
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the evaporation tray of the combined teachings to include a meltwater conduit that is a tubular conduit extending from the evaporator to a downstream end, and wherein the downstream end of the meltwater conduit is located within the water trap in view of the teachings of Kim to direct the meltwater to the water trap.
The combined teachings teach the invention as described above but fail to explicitly teach the downstream end of the meltwater conduit is located below a top of the partition wall.
However, Applicant has not disclosed that having the downstream end of the meltwater conduit located below a top of the partition wall does anything more than produce the predictable result of providing meltwater into the water trap. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the evaporator pan of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing meltwater into the water trap.
Claims 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Medberry et al. (US0594413A, herein after referred to as Medberry).
Regarding claim 12, Stephens teaches an auxiliary evaporation tray for a refrigerator appliance, the auxiliary evaporation tray (first receptacle 42 Fig. 3) defining a vertical direction (see below annotated Fig. of Stephens), the auxiliary evaporation tray configured to receive a flow of meltwater (paragraph [0021]) directly from a meltwater conduit (drain line 32 Fig. 1) of the refrigerator appliance, and configured for positioning upstream (Fig. 1 and paragraph [0017]) of a primary evaporation tray (second receptacle 48 Fig. 4) of the refrigerator appliance. 

    PNG
    media_image9.png
    546
    975
    media_image9.png
    Greyscale

Stephens teaches the invention as described above but fails to explicitly teach the auxiliary evaporation tray comprising a plurality of legs extending generally along the vertical direction whereby the auxiliary evaporation tray is configured to be positioned partially within and partially above the primary evaporation tray.
However, Medberry teaches the auxiliary evaporation tray (Bottom plate E Fig. 2) comprising a plurality of legs (bars DD Fig. 1) extending generally along the vertical direction (lines 43-49) whereby the auxiliary evaporation tray is configured to be positioned partially within and partially above (Fig. 2) the primary evaporation tray (plate C Fig. 2) to support the auxiliary evaporation tray.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the evaporating tray of Stephens to include an auxiliary evaporation tray comprising a plurality of legs extending generally along the vertical direction whereby the auxiliary evaporation tray is configured to be positioned partially within and partially above the primary evaporation tray in view of the teachings of Medberry to support the auxiliary evaporation tray.
Regarding claim 16, the combined teachings teach further comprising an overflow conduit (overflow device 44 Fig. 3 of Stephens) extending from the auxiliary evaporation tray to the primary evaporation tray (paragraph [0021] of Stephens).
Regarding claim 17, the combined teachings teach wherein the auxiliary evaporation tray comprises a bottom wall (see below annotated Fig. of Stephens), the overflow conduit comprises an inlet end above (see below annotated Fig. of Stephens) the bottom wall of the auxiliary evaporation tray along the vertical direction (see below annotated Fig. of Stephens), and the overflow conduit extends downward along the vertical direction from the inlet end through the bottom wall of the auxiliary evaporation tray (see below annotated Fig. of Stephens) and to an outlet end below the bottom wall of the auxiliary evaporation tray (the outlet end is not explicitly disclosed, however, it is implied in paragraph [0017] of Stephens).

    PNG
    media_image10.png
    373
    906
    media_image10.png
    Greyscale

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Medberry and in further view of Bauman.
Regarding claim 13, the combined teachings teach wherein the auxiliary evaporation tray comprises a plurality of side walls (see below annotated Fig. of Stephens) and a bottom wall (see below annotated Fig. of Stephens), the plurality of side walls and the bottom wall collectively defining an internal volume (see below annotated Fig. of Stephens) of the auxiliary evaporation tray.

    PNG
    media_image11.png
    392
    728
    media_image11.png
    Greyscale

The combined teachings teach the invention as described above but fails to explicitly teach a water trap is defined within the internal volume of the auxiliary evaporation tray by a partition wall.
However, Bauman teaches a water trap (water trap 34 Fig. 10) is defined within the internal volume of the auxiliary evaporation tray by a partition wall (partition wall 32 Fig. 10 and Col. 4 line 3) to allow a portion of the meltwater to evaporate.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the evaporation tray of the combined teachings to include a water trap defined within the internal volume of the auxiliary evaporation tray by a partition wall in view of the teachings of Bauman to allow a portion of the meltwater to evaporate.
Regarding claim 14, the combined teachings teach wherein the partition wall is a first partition wall (partition wall 32 Fig. 6 of Bauman), and wherein the water trap is defined within the internal volume of the auxiliary evaporation tray by the first partition wall (Fig. 6 of Bauman), a second partition wall (see below annotated Fig. of Bauman), and two side walls of the plurality of side walls (wall 56 and end 58 Fig. 6 of Bauman).

    PNG
    media_image3.png
    533
    667
    media_image3.png
    Greyscale

Regarding claim 15, the combined teachings teach wherein each sidewall of the plurality of sidewalls defines a height along the vertical direction (Fig. 10 of Bauman), wherein the height of each sidewall of the plurality of sidewalls is equal to the height of every other sidewall of the plurality of sidewalls (Col. 4 lines 34-39 of Bauman), wherein the partition wall defines a second height along the vertical direction (see Fig. 10 of Bauman), and wherein the second height of the partition wall is less than the height of each sidewall of the plurality of sidewalls (Col. 4 lines 34-39 of Bauman).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Medberry and in further view of Sang.
Regarding claim 18, the combined teachings teach the invention as described above but fails to explicitly teach wherein the auxiliary evaporation tray comprises a water trap defined within an internal volume of the auxiliary evaporation tray by a partition wall, the inlet end of the overflow conduit positioned within the internal volume of the auxiliary evaporation tray and outside of the water trap, wherein the partition wall defines a height above the bottom wall of the auxiliary evaporation tray and the height of the partition wall above the bottom wall of the auxiliary evaporation tray is greater than a distance along the vertical direction from the bottom wall of the auxiliary evaporation tray to the inlet end of the overflow conduit.
However, Sang teaches wherein the auxiliary evaporation tray (collection pail 4 Fig. 2) comprises a water trap (collection room 4A Fig. 2) defined within an internal volume of the auxiliary evaporation tray (Fig. 2) by a partition wall (4-1A Fig. 2), the inlet end (see below annotated Fig. of Sang) of the overflow conduit (draining outlet 5 Fig. 1) positioned within the internal volume of the auxiliary evaporation tray (Fig. 2) and outside of the water trap (Fig. 2), wherein the partition wall defines a height above the bottom wall of the auxiliary evaporation tray (Fig. 2) and the height of the partition wall above the bottom wall of the auxiliary evaporation tray is greater than a distance along the vertical direction from the bottom wall of the auxiliary evaporation tray to the inlet end of the overflow conduit (Col. 1 lines 58-68 and Col. 2 lines 47-68) to allow for the excess meltwater to flow into the overflow conduit.

    PNG
    media_image12.png
    356
    850
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the evaporation tray of the combined teachings to include an auxiliary evaporation tray comprising a water trap defined within an internal volume of the auxiliary evaporation tray by a partition wall, the inlet end of the overflow conduit positioned within the internal volume of the auxiliary evaporation tray and outside of the water trap, wherein the partition wall defines a height above the bottom wall of the auxiliary evaporation tray and the height of the partition wall above the bottom wall of the auxiliary evaporation tray is greater than a distance along the vertical direction from the bottom wall of the auxiliary evaporation tray to the inlet end of the overflow conduit in view of the teachings of Sang to allow for the excess meltwater to flow into the overflow conduit.
Regarding claim 19, the combined teachings teach the invention as described above but fails to explicitly teach wherein the auxiliary evaporation tray comprises a plurality of side walls, wherein an angled side wall of the plurality of side walls is oriented at an oblique angle to the vertical direction.
However, Sang teaches wherein the auxiliary evaporation tray comprises a plurality of side walls (see below annotated Fig. of Sang), wherein an angled side wall (part 4-1 Fig. 2) of the plurality of side walls is oriented at an oblique angle to the vertical direction (Fig. 2) to allow for the collected meltwater to reach the overflow conduit.

    PNG
    media_image7.png
    208
    975
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the evaporation tray of the combined teachings to include an auxiliary evaporation tray comprising a plurality of side walls, wherein an angled side wall of the plurality of side walls is oriented at an oblique angle to the vertical direction in view of the teachings of Sang to allow for the collected meltwater to reach the overflow conduit.

Response to Arguments
Applicant’s arguments with respect to claims 3 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to clarify, one of ordinary skill in the art would recognize that a water trap would prevent the flow of warm ambient air (Col. 2 lines27-36 of Bauman).
Therefore, Examiner disagrees and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763